Exhibit 12.1 Central Vermont Public Service Corporation Computation of Ratio of Earnings to Fixed Charges For the Years Ended December 31 (dollars in thousands) Earnings, as defined by S-K 503(d): Pre-tax income from continuing operations $ Plus:distributed income Less:equity in earnings ) Less:interest capitalized ) Less:preference security dividends, as defined ) Plus:fixed charges, as below Total Earnings, as defined $ Fixed charges, as defined: Interest on debt $ Interest on uncertain tax positions 10 0 ) 39 51 Imputed interest in rental charges Preferred dividends, as defined Total fixed charges, as defined $ Ratio of Earnings to Fixed Charges
